                                 UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                        Case No. 16-cr-00411-VC-2
                   Plaintiff,
                                                   ORDER DENYING MOTION FOR
           v.                                      COMPASSIONATE RELEASE
  MARK MIGDAL,                                     Re: Dkt. Nos. 501, 502, 503
                   Defendant.

        The motion for compassionate release is denied. The administrative motion to file under
seal is granted.
        IT IS SO ORDERED.

Dated: March 18, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
